DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over ITOH et al. (U.S. PGPub. 2014/0037089), hereinafter Itoh, in view of Matsumoto (U.S. PGPub. 2016/0232066).
Regarding claim 1, Itoh teaches A memory module for authentication to be installed on a recycle cartridge, the memory module comprising (Itoh, FIG. 46, see “9809” which is a portable recording medium (memory module) to be installed on a recycle cartridge) (Itoh, Paragraph [0003], see “In the field of printer cartridges and medical devices, there are devices with authentication functions for differentiating between genuine products and counterfeit products”):
	a Ferroelectrics Random Access Memory (FRAM) (Itoh, Paragraph [0178], see “Non-volatile circuits: circuits in which reads and writes are both possible, and values are stored at a state when the power is cut or after a reset. Examples include flash ROM…Ferroelectric Random Access Memory (FRAM)”); and
	a controller electrically connected to the FRAM and configured to communicate with an imaging device such that cartridge authentication is conducted in the (Itoh, FIG. 46, see “RAM 9803” which is being read as the FRAM, see “INTERFACE DEVICE 9807”, “RECORDING MEDIUM DRIVE DEVICE 9808”, “NON-VOLATILE CIRCUIT 9806”, which can all be read as a controller electrically connected to the FRAM and configured to communicate with a device, and to perform information reading and information writing operations) (Itoh, Paragraph [0178], see “Non-volatile circuits: circuits in which reads and writes are both possible, and values are stored at a state when the power is cut or after a reset. Examples include flash ROM…Ferroelectric Random Access Memory (FRAM)”).
	Itoh does not teach the following limitation(s) as taught by Matsumoto: a controller electrically connected to the FRAM and configured to communicate with an imaging device such that cartridge authentication is conducted in the imaging device, and to perform information reading and information writing operations.
	(Matsumoto, Paragraph [0027], see “it is possible to check various settings and states of the printing apparatus by operating a liquid crystal screen display, a button, or the like on the panel as a user interface (UI)”), where “printing apparatus” is analogous to the imaging device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for encryption processing device 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a memory module for authentication installed on recycle cartridge, comprising an imaging device. The imaging device allows for a more user-friendly interface by implementing a display for a user to receive respective messages such as the authentication result (Matsumoto, Paragraph [0027]).  

	Regarding claim 2, Itoh teaches The memory module for authentication to be installed on a recycle cartridge according to claim 1,
	wherein the controller comprises:
	a first communicator configured to exchange information with the (Itoh, Paragraph [0516], see “The interface device 9807 performs management of the sending and receiving of various information between various devices connected to this computer 9800. For example, when the present computer 9800 is the main device, this performs management of communication with the secondary device. Also, when the present computer 9800 is the secondary device, this performs management of communication with the main device”, where “interface device 9807” is being read as comprising both the first communicator and the second communicator);
	a second communicator configured to exchange information with the FRAM (Itoh, Paragraph [0516], see “The interface device 9807 performs management of the sending and receiving of various information between various devices connected to this computer 9800. For example, when the present computer 9800 is the main device, this performs management of communication with the secondary device. Also, when the present computer 9800 is the secondary device, this performs management of communication with the main device”, where “interface device 9807” is being read as comprising both the first communicator and the second communicator);
	
	an authenticator configured to generate an authentication result signal based on information received from the (Itoh, Paragraph [0076], see “an authentication chip 103 includes both a side performing authentication (main device) 101 and a side being authenticated (secondary device) 102”) (Itoh, Paragraph [0077], see “Regarding the authentication chip 103, a communication protocol called a challenge and response authentication protocol is used to confirm the legitimacy of the devices. The challenge and response authentication includes a password using digital information, and the side performing authentication (main device) 101 sends random numbers called the challenge to the side being authenticated (secondary device) 102. In response, the secondary device generates a response to the challenge and sends this to the main device. The main device determines the value of the response to the challenge, and so determines that the secondary device is a legitimate device if correct”, where “main device 101” is being read as comprising the authenticator and where “secondary device 102” is being read as the imaging device); and
	a main controller configured to control the first communicator, the second communicator, the mirror memory and the authenticator (Itoh, Paragraph [0519], see “The combination of the MPU 9801, the ROM 9802, the RAM 9803, the register 9805, and the non-volatile circuit 9806 function as the  key agitation unit for generating the agitated secret key by operating the agitation function on the secret key and the agitation value, the response generating unit for generating a response by operating an encryption function on a random number using the agitated secret key, and the agitation value updating unit for updating the agitating value”, where “The combination of the MPU 9801, the ROM 9802, the RAM 9803, the register 9805, and the non-volatile circuit 9806” act as a main controller configured to control the communicators, mirror memory and the authenticator). 
	Itoh does not teach the following limitation(s) as taught by Matsumoto: a mirror memory configured, when receiving a writing command from the imaging device, to store information received from the FRAM, and when receiving a reading command from the imaging device, to transmit the stored information to the imaging device.
	(Matsumoto, Paragraph [0010], see “a controller configured to perform mirror processing on a plurality of storage units, the controller being installed on a main board…a first writing unit configured to 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for encryption processing device and method, disclosed of Itoh, by implementing techniques for an information processing apparatus, comprising a mirror memory for reading and writing information, disclosed of Matsumoto. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a memory module for authentication installed on recycle cartridge, comprising a mirror memory for reading and writing information. This allows for better security management and efficiency within the system by implementing a mirror memory for performing functions such as reading and writing data. This allows for instances where a fault occurs within the memory of one channel, the memory controller can shift to the paired channel without disruption (Matsumoto, Paragraph [0010] and [0040]). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh, in view of Matsumoto, in further view of Niwa (U.S. PGPub. 2009/0164711).

Regarding claim 3, Itoh as modified by Matsumoto do not teach the following limitation(s) as taught by Niwa: The memory module for authentication to be installed on a recycle cartridge according to claim 2,
wherein the controller further comprises:
a buffer configured, when the information transmitted from the imaging device is stored in the mirror memory, to store information that is identical to the information stored in the mirror memory, and to transmit the stored information to the FRAM.
(Niwa, FIG. 1, see “SEMICONDUCTOR MEMORY CONTROLLER”, which comprises of the buffer, which transmits the stored information to the “MEMORY UNIT”, where “MEMORY UNIT” is analogous to the FRAM) (Niwa, Paragraph [0024], see “the semiconductor memory 10 has a memory unti 12, a semiconductor memory controller 111 which includes an error correction circuit 15, and a bus 18 which transmits data between the semiconductor memory controller 11 and the memory unit 12. The semiconductor memory 10 is a so-called USB memory which is connected to a USB terminal of a host 9…”) (Niwa, Paragraph [0052], see “The semiconductor memory controller 211 decodes the original data having been read out from the memory unit 12 via the bus 18A. At the same time, the semiconductor memory controller 211 has the data amount of the mirror data having been read out from the memory unit 12 via the bus 18B adjusted by a register 17B before storing the mirror data to a buffer 14B”, where “buffer 14B” is analogous to the bugger configured to store information that is identical to the information stored in the mirror memory).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for encryption processing device and method, disclosed of Itoh, and techniques disclosed of Matsumoto, by implementing techniques for a semiconductor memory controller, comprising of a buffer configured to store information that is identical to the information stored in the mirror memory when the information transmitted from the imaging device is stored in the mirror memory, disclosed of Niwa.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a memory module for authentication installed on recycle cartridge, comprising of a buffer configured to store information that is identical to the information stored in the mirror memory when the information transmitted from the imaging device is stored in the mirror memory. Utilizing a buffer to store information that is identical to the information stored in the mirror memory allows for a more efficient technique to temporarily store the mirror data while it is being moved and/or copied from one place to another (Niwa, Paragraphs [0024] and [0052])). 


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh, in view of Matsumoto, in further view of Ordentlich et al. (U.S. PGPub. 2013/0346830), hereinafter Ordentlich. 

Regarding claim 4, Itoh as modified by Matsumoto do not teach the following limitation(s) as taught by Ordentlich: The memory module for authentication to be installed on a recycle cartridge according to claim 2,
wherein the controller further comprises:
an encoder configured to encode the information stored in the FRAM; and
a decoder configured to decode the information encoded by the encoder.
(Ordentlich, Paragraph [0024], see “examples of the present invention are directed to encoding and decoding techniques for coding information to be stored in memory arrays and memory vectors and decoding information retrieved from memory arrays and memory vectors…”, where “memory arrays and memory vectors” are analogous to an FRAM).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for encryption processing device and method, disclosed of Itoh, and techniques disclosed of Matsumoto, by implementing techniques for an antipodal-mapping-based encoders and decoders, disclosed of Ordentlich.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a memory module for authentication installed on recycle cartridge, comprising encoding and decoding information stored in memory. This allows for better security management, as well as, removing redundancies from data, making the size of the data stored a lot smaller. This results in faster input speed when data is being saved (Ordentlich, Paragraph [0024]). 

	Regarding claim 5, Itoh as modified by Matsumoto do not teach the following limitation(s) as taught by Ordentlich: The memory module for authentication to be installed on a recycle cartridge according to claim 1,
	wherein the FRAM and the controller communicate in a Serial method.
	(Ordentlich, Paragraph [0023], see “These busses or serial interconnections, in turn, connect the CPUs and memory with specialized processors, such as a graphics processor 418, and with one or more additional bridges 420, which are interconnected with high-speed serial links or with multiple controllers 422-427, such as controller 427, that provide access to various different types of mass-storage devices 428…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for encryption processing device and method, disclosed of Itoh, and techniques disclosed of Matsumoto, by implementing techniques for an antipodal-mapping-based encoders and decoders, comprising the memory and controller communicating a serial method, disclosed of Ordentlich. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for a memory module for authentication installed on recycle cartridge, comprising the memory and controller communicating a serial method. Utilizing a serial method to communicate between the memory and the controller reduces costs of the interface by utilizing less conducting wires to implement the circuitry (Ordentlich, Paragraph [0023]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433